16 Ill. App. 3d 139 (1973)
305 N.E.2d 647
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
GENE DRUNGOLE, Defendant-Appellant.
No. 58957.
Illinois Appellate Court  First District (1st Division).
December 3, 1973.
*140 Paul Bradley, Deputy Defender, of Chicago (Martin Carlson, Assistant Appellate Defender, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Kenneth L. Gillis and Sharon Hope Grossman, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed; cause remanded.